Judge Owsley
delivered the opinion of the court.
We are of opinion that, according to the plain import of the declaration filed in the Court below by the defendants in error, the covenant, upon which the action is founded, was most obviously given bv Scott, the plaintiff in error, to Hugh A. Anderson and John Perrv.
Anderson and Perrv, therefore, are clearly entitled to any damages which may have accrued upon a breach of the covenant; and, consequently, for the recovery of those damages, the action ought to be brought in their names, and in their names only. ⅛
Because, therefore, the present action has been prosecuted.in the names of Anderson, Perrv and Patton, it cannot be sustained, and the judgment rendered therein Scott, must consequently be reversed with cost, the cause remanded to the court below, and the action dismissed with cost.